Citation Nr: 1729430	
Decision Date: 07/26/17    Archive Date: 08/04/17

DOCKET NO.  11-21 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas


THE ISSUE

Entitlement to an initial disability rating in excess of 40 percent for service-connected major depression/severe anxiety.


REPRESENTATION

Appellant represented by:	Kenneth M. Carpenter, Attorney


ATTORNEY FOR THE BOARD

C. Eckart, Counsel



INTRODUCTION

The Veteran served on active duty from February 1969 to October 1969 and from March 1971 to June 1972.

This matter comes before the Board of Veterans' Appeals (Board) from a February 2010 rating decision issued by the RO which granted service connection for major depression/severe anxiety with an initial 40 percent rating, subtracting a 10 percent rating for a pre-existing psychiatric disorder. 

The Veteran appealed this matter to the Board, which in a January 2016 decision, granted an initial 60 percent rating for the depression/severe anxiety which preserved the 10 percent pre-existing baseline evaluation subtracted from a 
70 percent disability evaluation which the Board determined his symptoms met the criteria for.  The Veteran appealed this decision to the Court of Appeals for Veterans Claims (Court).

In February 2017, the Court granted a Joint Motion for Partial Remand (JMR) specifically limiting the issue to whether a rating in excess of 60 percent rating is warranted in light of the 10 percent baseline pre-existing evaluation subtracted from the 70 percent rating.  The remainder of the Board's decision which determined that the criteria for a 70 rating from initial entitlement was met for his psychiatric symptoms beyond the baseline evaluation was requested to remain undisturbed and the Board shall not revisit that matter.  


FINDINGS OF FACT

1.  Service connection is in effect for major depression/severe anxiety based on aggravation of a baseline disability, with the disability above baseline found to meet the criteria for a 70 percent disability rating from initial entitlement.  

2.  The degree of disability at the time of entrance into service is ascertainable in terms of VA's Rating Schedule.

3.  The relevant competent and credible evidence shows pre-service manifestations of major depression/severe anxiety includes manifestations of suicidal ideation with a history of an overdose attempt in 1968 and of assaulting individuals dating his ex-girlfriend but with active participation in school and sports activities.  

4.  The above psychiatric symptomatology was productive of a disability picture that more nearly approximates that of occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.


CONCLUSION OF LAW

The assigned pre-aggravation baseline evaluation of 10 percent for the Veteran's service-connected major depression/severe anxiety is appropriate and a rating in excess of a 60 percent rating for this disability is not warranted.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.322, 4.1, 4.3, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9434.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

VA has duties to notify and assist claimants in substantiating a claim for VA benefits.  

The duty to notify in this case was satisfied by letter sent to the Veteran in June 2006.  The claim was last adjudicated by the AOJ in October 2015 supplement statement of the case.

In addition, all identified and available VA and private medical records are in the claims file and were reviewed by both the RO and the Board in connection with this claim herein decided.  The Veteran has not identified any other outstanding records that are pertinent to the issue currently on appeal. 

The evidence of record is sufficient to ascertain the degree of disability at the time of entrance into service.  See 38 C.F.R. § 3.322.  For that reason, the Board finds that a remand for an additional examination would serve no useful purpose, but would instead impose unnecessary additional burdens on VA with no potential benefit flowing to the Veteran (and delay in the grant herein).  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994). Accordingly, the Board will proceed to the merits.  

Laws and Regulations

The issue before the Board is limited to the question of whether a 10 percent rating was appropriately assigned by the RO as a baseline rating for the pre-service disability, which was subtracted from the 70 percent initial rating in effect, resulting in a 60 percent initial rating.  

Disability ratings are determined by application of the criteria set forth in VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4. 

The initial rating for the Veteran's major depression/severe anxiety has been assigned pursuant to Diagnostic Code 9434 under a General Rating Formula for evaluating psychiatric disabilities other than eating disorders.  See 38 C.F.R. § 4.130.

As noted earlier, a February 2010 rating decision granted service connection for aggravation of a major depression/severe anxiety disorder that existed prior to service.  

Generally, under such circumstances, the rating is limited to the degree of disability over and above the degree of disability that existed at the time of entrance into service.  However, if the degree of disability at the time of entrance into service is not ascertainable in terms of the schedule, no deduction will be made.  38 C.F.R. § 3.322(a) (2016).  

In the present case, the original decision granting service connection assigned a baseline level of 10 percent disability prior to aggravation.  The February 2010 rating decision stated:  "Prior to service, the disability is considered 10 percent disabling based on evidence that showed transitional situational depressive reactions."

The Board shall review this and other pertinent medical and lay to determine whether the evidence shows a baseline level of 10 percent disability has been met.  38 C.F.R. § 3.322(a).  

Under the General Rating Formula, a noncompensable (0 percent) rating is warranted for a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  A 10 percent disability rating is warranted when there is occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130.

A review of the first enlistment examination in January 1969 disclosed normal psychiatric findings and no psychiatric complaints reported in the enclosed report of medical history, although he was noted to sleep walk as a child.  Later in June 1969 a psychiatry consult was requested and it noted that the Veteran was treated for depression and insomnia with no interest in surroundings affecting his performance at work.  He described an onset after a love affair terminated, with suicidal ideations but no attempts.  The provisional diagnosis was depression.  

Later in July 1969, he was hospitalized for depression with ingestion of 25mg Valium tablets he was receiving due to a history of depression for 1 year.  He reported feeling depressed for one year after the breakup with a girlfriend.  He reported doing some impulsive acting out following this breakup including beating up boys who assaulted his girlfriend.  However he was an honor student with many extracurricular activities including sports and student government.  Later in March 1971 he was examined for re-entrance into service with depression noted to be present and a history of depression and suicidal ideation.  The accompanying psychiatric evaluation noted a history of intentionally overdosing on medications in 1968 and 1969 and diagnosed him with existential depression and immature personality disorder.  See STRs pg 6-9, 12, 14, 16-17.

A December 2006 VA treatment record documents a history of having been depressed for many years.  His first period of depression occurred at age 17 after breaking up with a girlfriend.  Following that breakup, he was depressed for 
3-4 years.  Symptoms of his depression included anxiousness, trouble sleeping, difficulty eating and weight loss.  Additionally, he contemplated suicide at that time.  

The Veteran's depression was shown to pre-exist his service per prior VA adjudications.  The available pertinent evidence shows that he had depression for roughly a year prior to his first entrance into service in 1969 and was also noted at his second entrance into service on the March 1971 examination with documentation of suicidal ideation prior to that time.  In light of this and other competent and credible evidence of record, the Board declines to reduce the baseline severity to an amount less than 10 percent.  38 C.F.R. § 3.322(a).  His pre-service symptoms included suicidal ideations with an apparent gesture reportedly in 1968 prior to service.  He also had brief episodes of violently acting out against others in regards to the breakup that triggered his pre-service depression.  However at the same time he was high achieving in his high school and extracurricular activities.  He also was noted to be prescribed Valium during his first period of service in June 1969 but it is unclear whether the prescription pre-existed service.  

Regardless of when he started the medication, the Board finds that the symptoms reported prior to service (assaulting people who dated his ex-girlfriend and an overdose attempt in 1968) are consistent with those which would cause occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication.  View another way, the Board finds evidence of assaults and an attempted overdose are reflective of psychological symptoms that do interfere with occupation and social functioning.  Thus, the Veteran evidence of social and occupational impairment that stems from the claimant's psychiatric symptomatology is beyond the noncompensable level as described in 38 C.F.R. § 4.130.

The Board notes that while some of the pertinent evidence consider was not created prior to service, such does not diminish its competency, credibility, or probative weight.  In this regard, the facts contained in such evidence, to include those in the December 2006 VA treatment report, appear to be accurate.  Indeed, the January 2006 Board decision recounted such and it was noted argued on appeal to the Court that such facts were inaccurate.  In fact, the JMR, on page 4, states that the Court is to vacate the issue of whether the Veteran is entitled to a disability rating in excess of 60 percent for service-connected major depression/severe anxiety and the "remainder of the Board's decision is not contemplated by the instant decision and should remain undisturbed."  The Court's February 24, 2017 Order states that the "motion for partial remand is granted" for "action consistent with the terms of the joint motion."  As such, the Board finds that record contains sufficient evidence to ascertain the degree of disability at the time of entrance into service in 1969.

In sum, the Board finds the 10 percent baseline offset which was assigned when service connection was granted by the RO is appropriate.  In light of the 10 percent baseline offset, a 60 percent rating for the service-connected major depression/severe anxiety is appropriate and a rating in excess of this is not warranted.  38 C.F.R. § 3.322(a).  Again, in deference to the Joint Motion's request, the Board shall not disturb the previous adjudication that determined that a post-baseline evaluation of 70 percent is warranted and the Board intimates no opinion on the merits of that rating.

In reaching this decision the Board considered the doctrine of reasonable doubt and afforded it where applicable.  As the preponderance of the evidence is otherwise against the Veteran's claim for a higher rating, however, the doctrine is not for application.  Schoolman v. West, 12 Vet. App. 307, 311 (1999).


ORDER

A rating in excess of 60 percent for the service-connected major depression/severe anxiety is denied.  




____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


